Case 1:20-cv-00802-LGS Document 22 Filed 04/30/20 Page 1 of 2
      Case 1:20-cv-00802-LGS Document 22 Filed 04/30/20 Page 2 of 2




Application GRANTED in part. The initial pre-trial conference scheduled for May 7, 2020, is adjourned
to May 28, 2020, at 10:50 a.m. The parties are reminded that the joint pre-conference materials are
due one week before the conference, or by May 21, 2020.

The parties are advised that, pursuant to the Individual Rules, requests for extensions must be made at
least two business days before the deadline.

Dated: April 30, 2020
       New York, New York
